          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



   CALIFORNIA AIR RESOURCES BOARD,
   1001 I Street
   Sacramento, CA 95814                                           Case No. 20-1293

                                                 Plaintiff,

              v.


   UNITED STATES ENVIRONMENTAL
   PROTECTION AGENCY,
   1200 Pennsylvania Avenue, N.W.
   Washington, D.C. 20460


   NATIONAL HIGHWAY TRAFFIC SAFETY
   ADMINISTRATION,
   1200 New Jersey Avenue, S.E.
   Washington, D.C. 20590

                                             Defendants.



                                            COMPLAINT

                                          INTRODUCTION

       1. Plaintiff California Air Resources Board (“CARB”) brings this action under the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for declaratory, injunctive, and other

appropriate relief against the United States Environmental Protection Agency (“EPA”) and the

National Highway Traffic Safety Administration (“NHTSA”) (collectively “Agencies”) for

ongoing violations of Sections 552(a)(6)(A)(i), and 552(a)(6)(B)(i) of FOIA, as well as the

Agencies’ regulations implementing FOIA.

       2. This case concerns information underlying federal actions to preempt state authority to

set and enforce automobile emissions standards that protect public health and the environment.


                                                1
           Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 2 of 29




These actions are serious and consequential. They threaten public health and the environment,

undercut incentives for innovation that drive economic growth, and contravene the cooperative

federalism structure established by Congress.

       3. Serious flaws in the Agencies’ conclusions purportedly supporting these actions are

evident.

       4. The Agencies did not provide CARB or the public with analyses on which such

conclusions could rest.

       5. Accordingly, CARB submitted FOIA requests to both Agencies for records concerning

such analyses.

       6. Specifically, CARB sought records supporting the conclusion that preempting CARB’s

zero-emission vehicle (ZEV) regulations would not impact emissions of criteria pollutants1 or

otherwise hinder California from meeting its responsibilities under the Clean Air Act.

       7. This complaint seeks release of these critical records.

       8. CARB issued FOIA requests to EPA and NHTSA on December 10, 2019.

       9. NHTSA has failed to provide any response regarding the requests for records.

       10. EPA belatedly acknowledged the request, but without support or authority, stated its

intention to delay its response until December 31, 2020, over a year after CARB made the

request.

       11. CARB seeks immediate release of the requested agency records from EPA and

NHTSA, and other relief as set forth below.




1As used herein, “criteria pollutants” refers to those pollutants for which EPA has established
one or more National Ambient Air Quality Standards under the Clean Air Act. This includes,
but is not limited to, ozone and particulate matter, which together form smog.


                                                 2
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 3 of 29




       12. On information and belief, NHTSA is refusing to comply with its obligations under

FOIA in order to avoid admitting that it cannot locate any records supporting its conclusions that

preemption of California’s ZEV standards will have no impact on criteria emissions.

       13. On information and belief, EPA is refusing to comply with its obligations under

FOIA in order to avoid admitting that it cannot locate any records supporting its conclusions that

revocation of CARB’s waiver of federal preemption under the Clean Air Act for California’s

ZEV standards will have no impact on criteria emissions.

                                               PARTIES

       14. Plaintiff CARB is a California state agency charged with “coordinating efforts to

attain and maintain ambient air quality standards, to conduct research into the causes of and

solutions to air pollution, and to systematically attack the serious problem caused by motor

vehicles, which is the major source of air pollution in many areas of the state.” Cal. Health &

Saf. Code § 39003.

       15. Defendant EPA is an agency of the United States federal government with

responsibility for environmental protection, including adopting and enforcing federal greenhouse

gas emissions standards for motor vehicles. EPA is an agency of the United States federal

government within the meaning of 5 U.S.C. § 552(f)(1). EPA has possession of and control over

agency records that CARB seeks, which CARB has properly requested pursuant to FOIA and

EPA’s implementing regulations.

       16. Defendant NHTSA is a component agency of the United States Department of

Transportation responsible for, inter alia, adopting and enforcing motor vehicle fuel economy

standards. NHTSA is an agency of the United States federal government within the meaning of

5 U.S.C. § 552(f)(1). NHTSA has possession of and control over agency records that CARB




                                                3
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 4 of 29




seeks, which CARB has properly requested pursuant to FOIA and NHTSA’s implementing

regulations.

                                     JURISDICTION AND VENUE

       17. This Court has subject-matter jurisdiction over this action and personal jurisdiction

over the parties for purposes of this action pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §§

1331 and 1361.

       18. Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B), which grants the

district court of the United States in the District of Columbia jurisdiction to enjoin federal

agencies from withholding agency records and to order the production of any agency records

improperly withheld from a complainant.

       19. This Court has authority to grant declaratory relief pursuant to 28 U.S.C. § 2201.

       20. This Court has authority to grant injunctive relief pursuant to 28 U.S.C. § 2202 and 5

U.S.C. § 552(a)(4)(B).

                         STATUTORY AND REGULATORY BACKGROUND

       21. FOIA requires that federal agencies release records to any person, upon request,

unless one of nine statutory exemptions from disclosure applies. 5 U.S.C. § 552(a)-(b). “Any

reasonably segregable portion of a record shall be provided to any person requesting such record

after deletion of the portions which are exempt.” 5 U.S.C. § 552(b).

       22. Within twenty business days of an agency’s receipt of a FOIA request, the agency

must issue a determination resolving the request, and must “immediately notify” the requester of

“such determination and the reasons therefor.” 5 U.S.C. § 552(a)(6)(A)(i)(I); 40 C.F.R. §

2.104(a) (2020); 49 C.F.R. § 7.31(a)(2) (2020).




                                                  4
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 5 of 29




       23. An agency may only delay its response to a request if “unusual circumstances” (as

described by FOIA) exist. Even in this event, the agency’s time to respond is extended by no

more than ten days, absent mutual agreement otherwise with the requestor. 5 U.S.C. §

552(a)(6)(B)(i); 40 C.F.R. § 2.104(d) (2020); 49 C.F.R. § 7.34(a) (2020). Any such extension

must be “by written notice” to the requester, “setting forth the unusual circumstances for such

extension and the date on which a determination is expected.” Id.

       24. An agency must “promptly” release non-exempt records (or reasonably segregable

portions of records) requested in accordance with FOIA. 5 U.S.C. § 552(a)(6)(C)(i).

       25. If an agency fails to comply with the statutory time limits for issuing and

communicating determinations as to requests and appeals, the requester is deemed to have

exhausted their administrative remedies and may immediately file suit. 5 U.S.C. §§ 552(a)(4)(B),

(a)(6)(C)(i); 49 C.F.R. § 7.33(a)(2) (2020); 40 C.F.R. § 2.104(a) (2020).

       26. FOIA grants federal district courts the authority to enjoin an agency from withholding

agency records and “to order the production of any agency records improperly withheld.” 5

U.S.C. § 552(a)(4)(B).

       27. FOIA permits the courts to grant “reasonable attorney fees and other litigation costs

reasonably incurred in any case under this section in which the complainant has substantially

prevailed.” 5 U.S.C. § 552(a)(4)(E)(i).

                                                 FACTS

                                              Background

       28. In August 2018, EPA and NHTSA issued a joint proposal entitled “The Safer

Affordable Fuel-Efficient (‘SAFE’) Vehicles Rule for Model Years 2021-2026 Passenger Cars

and Light Trucks.” 83 Fed. Reg. 42,986 (Aug. 24, 2018).




                                                5
            Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 6 of 29




       29. In this joint proposal, the Agencies proposed to drastically weaken federal

greenhouse gas emission and fuel economy standards for light-duty cars and trucks, beginning

with the 2021 model year. Id. at 42,988.

       30. The Agencies also proposed several actions with respect to state greenhouse gas

emission standards.

       31. Among other things, EPA proposed to withdraw the portions of a Clean Air Act

preemption waiver it had granted to California in 2013 corresponding to California’s greenhouse

gas emission and ZEV standards for model years 2021 through 2025. Id. at 43,240.

       32. NHTSA proposed to promulgate a regulation purporting to declare state greenhouse

gas emission and ZEV standards for light-duty cars and trucks preempted by the Energy Policy

and Conservation Act of 1975. Id. at 43,234.

       33. On September 19, 2019, the Agencies issued and signed their final actions with

respect to state greenhouse gas emission and ZEV standards. Most relevant here, EPA withdrew

the portions of the waiver it had previously granted to California for its ZEV standards under

section 209 of the Clean Air Act. 84 Fed. Reg 51,310 (Sept. 27, 2019). At the same time,

NHTSA finalized its Preemption Regulation purporting to declare state ZEV standards

preempted by the Energy Policy & Conservation Act. Id.

       34. EPA and NHTSA assert that there will be no impact to criteria emissions from the

waiver withdrawal and Preemption Regulation. Id. at 51,337, 51,353.

       35. However, neither agency provided analysis supporting their conclusions of no criteria

emissions impacts from the waiver withdrawal and Preemption Regulation.

       //

       //




                                                6
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 7 of 29




                            CARB’s FOIA Request Letters to the Agencies

       36. CARB sent a letter to EPA dated December 10, 2019, requesting records as follows:

                   1. All emissions analyses and other records regarding the U.S. Environmental
                   Protection Agency's (U.S. EPA) conclusion that revoking CARB's waiver of
                   federal preemption under the Clean Air Act for its zero-emission vehicle (ZEV)
                   regulations does not have any impacts on emissions of criteria pollutants or
                   effects on California’s attainment of national ambient air quality standards
                   under the Clean Air Act, as stated, for instance, at 84 Fed. Reg. 51,310, 51,337,
                   51,353 (Sept. 27, 2019).

This information is required to evaluate the support for the determination of no impact to criteria

emissions from this portion of EPA’s waiver withdrawal. It will also be useful for ongoing

litigation on the merits of the waiver withdrawal. A true and correct copy of this letter is

attached hereto as Exhibit A.

       37. On the same day, December 10, 2019, CARB sent NHTSA a letter requesting three

categories of records:

                   1. All emissions analyses and other records regarding the National Highway
                   Traffic Safety Administration’s (NHTSA) conclusions that preempting
                   CARB’s zero-emission vehicle (ZEV) regulations does not have any impact
                   on emissions of criteria pollutants, as stated, for instance, at 84 Fed. Reg.
                   51,310, 51,353 (Sept. 27, 2019).

                   2. All emissions analyses and other records regarding NHTSA’s analysis of
                   the impacts on emissions of criteria pollutants resulting from federal
                   preemption of state ZEV laws or regulations.

                   3. All emissions analyses and other records regarding NHTSA’s conclusion
                   that preempting CARB’s ZEV regulations does not have any conformity
                   impacts on California's responsibilities under the Clean Air Act and ability to
                   attain national ambient air quality standards under the Clean Air Act, as stated
                   at 84 Fed. Reg. at 51,355-56.

This information is required to evaluate the support for the determination of no impact to criteria

emissions from NHTSA’s Preemption Regulation. It will also be useful for ongoing litigation on

the merits of the Preemption Regulation. A true and correct copy of this letter is attached hereto

as Exhibit B.




                                                 7
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 8 of 29




       38. CARB’s FOIA requests to EPA and NHTSA properly requested waiver of searching

and copying fees for CARB’s requests.

       39. CARB’s FOIA request to EPA complied in all respects with all applicable laws and

agency regulations, including but not limited to 5 U.S.C. § 552 and EPA’s regulations

implementing FOIA.

       40. CARB’s FOIA requests to NHTSA complied in all respects with all applicable laws

and agency regulations, including but not limited to 5 U.S.C. § 552 and NHTSA’s regulations

implementing FOIA.

       41. EPA and NHTSA received the requests on December 10, 2019. Responses were

therefore due on January 9, 2020.

                                  EPA’s Acknowledgement of Receipt

       42. By email on December 19, 2019, EPA indicated it assigned CARB’s request FOIA

tracking number EPA-HQ-2020-001821, and noted it was processing the request. A true and

correct copy of the email communication is attached hereto as Exhibit C.

       43. By letter dated February 25, 2020, EPA stated that “Pursuant to 40 C.F.R. § 2.104(d),

an extension of time is necessary to respond,” so “we are extending the due date until December

31, 2020.” A true and correct copy of this letter is attached hereto as Exhibit D.

       44. 40 C.F.R. § 2.104.(d) (2020) relates to tolling a request pending clarification from the

requestor or to resolve fee issues.

       45. EPA did not identify any lack of clarity in CARB’s request or identify clarification or

fees as the reason for the unauthorized unilateral extension of time by nearly a year.

       46. Neither clarification nor fees provides a basis for extension here.




                                                 8
          Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 9 of 29




       47. EPA is required to provide records in its possession responsive to CARB’s request, or

affirm that it searched for, but could not locate, any responsive records.

       48. As of May 14, 2020, the EPA FOIA website

(https://foiaonline.gov/foiaonline/action/public/submissionDetails?trackingNumber=EPA-HQ-

2020-001821&type=request) indicates the agency is still assigning the request and has not begun

taking action to process it.

       49. EPA has neither made a determination in conformance with 5 U.S.C. §

552(a)(6)(A)(i) nor exercised due diligence in processing CARB's request.

                                           NHTSA’s Response

       50. NHTSA has provided no response to or acknowledgment of CARB's request.

       51. NHTSA has not exercised due diligence in processing CARB's request.

       52. NHTSA’s failure to address CARB’s request for this information constitutes a failure

to make and convey a determination as required by 5 U.S.C. § 552(a)(6)(A)(i).

                               CARB Has Exhausted Administrative Remedies

       EPA Exhaustion

       53. In a letter sent on March 16, 2020, CARB notified EPA that EPA had failed to

comply with the time limit under FOIA for making and conveying determinations as to CARB’s

request. A true and correct of that letter is attached hereto as Exhibit E.

       54. EPA has provided no response to CARB's March 16 letter, and EPA has ignored

additional subsequent communication attempts from CARB.

       55. CARB has exhausted all administrative remedies as to its request to EPA because

EPA has failed to comply with the time limit under FOIA for making and conveying

determinations as to CARB’s request.




                                                 9
         Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 10 of 29




       NHTSA Exhaustion

       56. As of the date that this complaint was filed, CARB has not received a determination

from NHTSA regarding CARB’s FOIA requests.

       57. CARB has exhausted all administrative remedies as to its requests to NHTSA

because NHTSA has failed to comply with the time limit under FOIA for making and conveying

determinations as to CARB’s requests.

                                        CLAIMS FOR RELIEF

                                 First Claim – EPA’s Violation of FOIA

       58. Paragraphs 1-57, inclusive, are realleged and incorporated herein by reference.

       59. EPA’s failure to make and convey a determination as to CARB’s December 10, 2019

request for records, and timely produce all non-exempt records (or reasonably segregable non-

exempt portions of any response records deemed to be exempt) violates FOIA (5 U.S.C. §§

552(a)(6)(A)(i), 552(a)(6)(B)(i), 706(1)) and EPA’s own corresponding regulations (40 C.F.R. §

2.104(a) and (d) (2020)).

       60. CARB has a statutory right to have EPA process its request in a manner that complies

with FOIA. 5 U.S.C. §§ 552(a)(3), 706(1).

                               Second Claim – NHTSA’s Violation of FOIA

       61. Paragraphs 1-60, inclusive, are realleged and incorporated herein by reference.

       62. NHTSA’s failure to make and convey determinations as to CARB’s December 10,

2019 requests for records, and timely produce all non-exempt records (or reasonably segregable

non-exempt portions of any response records deemed to be exempt) violates FOIA (5 U.S.C. §§

552(a)(6)(A)(i), 552(a)(6)(B)(i)), 706(1)) and NHTSA’s own corresponding regulations (49

C.F.R. § 7.31(a)(2) (2020)).




                                               10
         Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 11 of 29




       63. CARB has a statutory right to have NHTSA process its requests in a manner that

complies with FOIA. 5 U.S.C. §§ 552(a)(3), 552(b); 49 C.F.R. § 7.23(b), (d) (2020)).

                                   PRAYER FOR RELIEF

       WHEREFORE, CARB respectfully requests that the Court grant relief as follows:

       1. Declare that EPA’s and NHTSA’s failures to timely make and convey determinations

regarding CARB’s respective FOIA requests are unlawful;

       2. Declare that EPA’s and NHTSA’s failures to produce non-exempt records (and

reasonably segregable non-exempt portions of any responsive records deemed to be exempt)

responsive to CARB’s respective FOIA requests are unlawful;

       3. Order EPA and NHTSA to each immediately conduct searches that are reasonably

calculated to locate all records responsive to CARB’s requests;

       4. Order EPA and NHTSA to each make available to CARB all non-exempt agency

records that are responsive to CARB’s requests, as well as all reasonably segregable non-exempt

portions of any responsive records deemed to be exempt, on a rolling basis as the records are

located, without charging search or copying fees;

       5. Order EPA and NHTSA to each complete their respective productions of records to

CARB by a date certain;

       6. Order EPA and NHTSA to each produce indexes identifying any responsive agency

records (or portions thereof) being withheld as exempt from disclosure, and the basis for the

withholding, promptly upon determining to withhold such records;

       7. Retain jurisdiction over this action to rule on any assertions by EPA or NHTSA that

any responsive records, in whole or in part, are exempt from disclosure;




                                               11
         Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 12 of 29




       8. Award CARB its costs and reasonable attorneys’ fees in this action as provided by 5

U.S.C. § 552(a)(4)(E); and

       9. For such other relief as the Court may deem just and proper.



Dated: May 15, 2020                                 Respectfully submitted,

                                                    XAVIER BECERRA
                                                    Attorney General of California
                                                    MYUNG J. PARK
                                                    Supervising Deputy Attorney General
                                                    MATTHEW G. BULLOCK
                                                    Deputy Attorney General


                                                     /s/ Ryan R. Hoffman

                                                    RYAN R. HOFFMAN
                                                    Deputy Attorney General
                                                    California Department of Justice
                                                    Office of the Attorney General
                                                    455 Golden Gate Avenue, Suite 11000
                                                    San Francisco, CA 94102
                                                    (415) 510-4448
                                                    Ryan.Hoffman@doj.ca.gov
                                                    California State Bar Number 283297

                                                    Attorneys for Plaintiff California Air
                                                    Resources Board




                                               12
        Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 13 of 29




                                 INDEX TO EXHIBITS


Exhibit A – CARB’s December 10, 2019 FOIA request letter to EPA
Exhibit B – CARB’s December 10, 2019 FOIA request letter to NHTSA
Exhibit C – EPA’s December 19, 2019 email to CARB
Exhibit D – EPA’s February 25, 2020 letter to CARB
Exhibit E – CARB’s March 16, 2020 letter to EPA
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 14 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 15 of 29




      Exhibit A
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 16 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 17 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 18 of 29




      Exhibit B
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 19 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 20 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 21 of 29




      Exhibit C
           Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 22 of 29


From:             admin@foiaonline.gov
To:               Dyer, Wesley@ARB
Subject:          FOIA Request EPA-HQ-2020-001821 Submitted
Date:             Thursday, December 19, 2019 6:05:37 AM


CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
you recognize the sender and know the content is safe.

This message is to confirm your request submission to the FOIAonline application: View
Request. Request information is as follows:

       Tracking Number: EPA-HQ-2020-001821
       Requester Name: Steven Cliff
       Date Submitted: 12/10/2019
       Request Status: Submitted
       Description: See attached letter
         Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 23 of 29


From:             foia_hq@epa.gov
To:               Dyer, Wesley@ARB
Subject:          Freedom of Information Act Request, EPA-HQ-2020-001821
Date:             Thursday, December 19, 2019 6:12:45 AM
Attachments:      FOIA Request Assignment Letter.pdf


CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
you recognize the sender and know the content is safe.

                                                   12/19/2019

Steven Cliff
P.O. Box 2815
Sacramento, CA, 95812

Wesley.Dyer@arb.ca.gov

RE: Freedom of Information Request - EPA-HQ-2020-001821

Hello,

This letter concerns the above-mentioned Freedom of Information Act (FOIA) request,
submitted to the U.S. Environmental Protection Agency (EPA), National FOIA Office (NFO)
on 12/10/2019. You are seeking the following records: See attached letter.

Your FOIA request was assigned for processing. If you have any questions about the
processing of your request, please contact the office mentioned below and reference your
FOIA request tracking number EPA-HQ-2020-001821.


Office of Air and Radiation FOIA Program: You may contact OAR’s Sabrina Hamilton at
(202) 564-1083 or hamilton.sabrina@epa.gov.


If you need any further assistance or would like to discuss any aspect of your request, you may
seek assistance from EPA’s FOIA Public Liaison at hq.foia@epa.gov or call (202) 566-1667.
You may also seek assistance from the Office of Government Information Services (OGIS).
You may contact OGIS in any of the following ways: by mail, Office of Government
Information Services, National Archives and Records Administration, 8610 Adelphi Road,
College Park, MD 20740-6001; email: ogis@nara.gov; telephone: (202) 741-5770 or (877)
684-6448; or fax: (202) 741-5769. For all media inquiries, please contact press@epa.gov.

Sincerely,

Linda Person
National FOIA Office
U.S. Environmental Protection Agency
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 24 of 29




      Exhibit D
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 25 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 26 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 27 of 29




       Exhibit E
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 28 of 29
Case 1:20-cv-01293-TJK Document 1 Filed 05/15/20 Page 29 of 29
